ORDER

GAJARSA, Circuit Judge.
The United States moves for vacatur of the April 13, 2005 order of the United States District Court for the Northern District of California in Patriot Contract Servs., LLC v. United States, 388 F.Supp.2d 1010 (N.D.Cal.2005) and to dismiss its appeal. The United States indicates that Patriot Contract Services, LLC consents.
Patriot brought suit in the district court challenging the award to another bidder of a contract for the long term operation of certain vessels. The district court denied the United States’ motion to transfer the case to the United States Court of Federal Claims on April 13, 2005 and the United States appealed. The United States indicates that after it filed the notice of appeal, Patriot voluntarily dismissed the district court action. Because its appeal has become moot by the unilateral action of Patriot, the United States argues that we should vacate the district court’s decision and dismiss the appeal.
Vacatur of the trial court’s judgment is appropriate when mootness results from the action of the party who prevailed in the trial court. U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 25, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion for vacatur is granted. The case is remanded to the United States District Court for the Northern District of California with instructions to vacate its April 13, 2005 order as moot.
(2) The United States’ motion to dismiss is moot.
(3) Each side shall bear its own costs.